Case: 3:19-cr-00098-TMR Doc #: 178 Filed: 06/15/21 Page: 1 of 1 PAGEID #: 475

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA
Plaintiff :Case No. 3:19-CR-98 (5)
VS. : HONORABLE THOMAS M. ROSE
RALPH JACKSON III, James

Defendant

 

ORDER AMENDING BOND CONDITIONS

 

For good cause shown, the Court hereby amends the bond conditions filed in this matter on
November 25, 2019 and removes the following condition:

1. Participate in one of the following location restriction programs and abide by all the
requirements of the program which will include electronic monitoring. Home
Incarceration.

Adding:

1. Participate in one of the following location restriction programs and abide by all the
requirements of the program which will include electronic monitoring. Curfew.

—~

   
 

All other bond conditions remain in full force and effect.

 

Date:06/15/2021

E THOMAS M. ROSE
UNITED STATES DISTRICT JUDGE
